Exhibit 10.4

FIRST AMENDMENT TO

FOURTH AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP OF BUILD-TO-CORE
INDUSTRIAL PARTNERSHIP I LP



THIS FIRST AMENDMENT (this “Amendment”) to the Fourth Amended and Restated
Agreement of Limited Partnership of Build-to-Core Industrial Partnership I LP, a
Delaware limited partnership (the “Partnership”), in entered into as of July 15,
2020 by IPT BTC I GP LLC, a Delaware limited liability company, in its capacity
as general partner of the Partnership (the “General Partner”).



W I T N E S S E T H



WHEREAS, the Partners executed and agreed to the terms set forth in that certain
Fourth Amended and Restated Agreement of Limited Partnership of the Partnership,
dated as of December 30, 2016 (the “Partnership Agreement”);



WHEREAS, the General Partner is a subsidiary of IPT Real Estate Holdco LLC (“IPT
HoldCo”), which in turn is a subsidiary of Industrial Property Operating
Partnership LP (“IPT OpCo”), which in turn is a subsidiary of Industrial
Property Trust (“IPT”);



WHEREAS, it is proposed that IPT OpCo would sell to BCI IV Portfolio Real Estate
Holdco LLC (“BCI IV HoldCo”) all of its interests in IPT Holdco, which sale
would include all of the indirect interests of IPT in the Partnership (such
sale, the “Interest Sale”);



WHEREAS, BCI IV HoldCo is a subsidiary of BCI IV Operating Partnership LP (“BCI
IV OpCo”), which in turn is a subsidiary of Black Creek Industrial REIT IV Inc.
(“BCI IV”);



WHEREAS, the Interest Sale is a permitted transfer under the terms of the
Partnership Agreement;



WHEREAS, in connection with the Interest Sale, and pursuant to its authority set
forth in Section 12.4(b)(i) of the Partnership Agreement to unilaterally amend
the Partnership Agreement to make changes of a ministerial nature which do not
materially or adversely affect the rights of the Limited Partners or the Special
Limited Partner, the General Partner desires to amend the Partnership Agreement
to reflect the new indirect ownership structure of the Partnership resulting
from the Interest Sale; and



WHEREAS, the Executive Committee of the Partnership has consented to and
approved this Amendment and authorized the General Partner to execute and adopt
this Amendment.



NOW, THEREFORE, for and in consideration of the mutual covenants contained
herein and other good and valuable consideration, the receipt and sufficiency of
which are acknowledged



--------------------------------------------------------------------------------

hereby, the Partnership hereby agrees to adopt the following amendments to the
Partnership Agreement:




1.Capitalized Terms. The capitalized terms used in this Amendment and not
defined herein shall have the meanings ascribed to them in the Partnership
Agreement.




2.Conforming Amendments.





a.All references in the Partnership Agreement to “IPT” (including in the name of
any defined terms) are hereby deleted in their entirety and replaced with “BCI
IV.”



b.All references in the Partnership Agreement to “IPT OpCo” are hereby deleted
in their entirety and replaced with “BCI IV OpCo.”



c.All references in the Partnership Agreement to “IPT Holdco” are hereby deleted
in their entirety and replaced with “BCI IV Holdco.”



3.New Defined Terms. The Partnership Agreement is hereby amended by adding to
the Partnership Agreement each of the below terms following the first instance
of use of each such term in the Partnership Agreement (as amended hereby):



“BCI IV” means Black Creek Industrial REIT IV Inc., a Maryland corporation.



“BCI IV HoldCo” means BCI IV Portfolio Real Estate Holdco LLC, a Delaware
limited liability company, which is a subsidiary of BCI IV OpCo.



“BCI IV OpCo” means BCI IV Operating Partnership LP, a Delaware limited
partnership, which is a subsidiary of BCI IV.



4.Effective Time. This Amendment shall be deemed effective upon the consummation
of the Interest Sale.





5.Entire Agreement. The Partnership Agreement, as amended by this Amendment,
constitutes the entire agreement between the Partners and supersedes any prior
agreements or understandings between them with respect to the subject matter
thereof.



6.Full Force and Effect. Except as expressly amended hereby, the Partnership
Agreement shall remain in full force and effect.



7.Binding Effect. Except as otherwise provided in this Amendment, every
covenant, term and provision of the Partnership Agreement, as amended by this
Amendment, shall be



--------------------------------------------------------------------------------

binding upon and inure to the benefit of the Partners and their respective
successors, transferees and assigns.





8.Headings. Section and other headings contained in this Amendment are for
reference purposes only and are not intended to describe, interpret, define or
limit the scope, extent or intent of this Amendment or any provision hereof.



9.Severability. Every provision of this Amendment is intended to  be  severable.
 If any term or provision hereof is illegal or invalid for any reason
whatsoever, such illegality or invalidity shall not affect the legality or
validity of the remainder of this Amendment.



10.Construction. Every covenant, term and provision of this Amendment shall be
construed simply according to its fair meaning and not strictly for or against
any Partner.



11.Further Action. Each Partner, upon the request of the General Partner, agrees
to perform all further acts and execute, acknowledge and deliver any documents
which may be reasonably necessary, appropriate or desirable to carry out the
provisions of this Amendment.



12.Applicable Law. Notwithstanding the place where this Amendment may be
executed by any of the parties hereof, this Amendment, the rights and
obligations of the parties hereto, and any claims and disputes relating thereto
shall be subjected to and governed by the  Act and the other laws of the State
of Delaware as applied to agreements among  Delaware residents to be entered
into and performed entirely within the State of Delaware, and such laws shall
govern all aspects of this Amendment, including, without limitation, the limited
partnership aspects of this Amendment.



13.Counterpart Execution. This Amendment may be executed in any number  of
counterparts, and each such counterpart shall be deemed to be an original
instrument, but all such counterparts together shall constitute but one
agreement. This Amendment may be delivered by one or more parties by facsimile
or similar electronic transmission device pursuant to which the signature of or
on behalf of such party can be seen, and such execution and delivery shall be
considered valid, binding and effective for all purposes.























--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the General Partner has executed this Amendment as of the
date first above written.





GENERAL PARTNER





IPT BTC I GP LLC, a Delaware limited liability company

By:IPT Real Estate Holdco LLC, a Delaware limited liability company, its sole
member

By:Industrial Property Operating Partnership LP, a Delaware limited partnership,
its sole member

By:Industrial Property Trust, a Maryland real estate investment trust, its
general partner



By: /s/ Thomas G. McGonagle

Name: Thomas G. McGonagle

Title: Chief Financial Officer



--------------------------------------------------------------------------------